              Entered on Docket June 25, 2020

                                                          Below is the Order of the Court.
1

2                                                         _____________________
                                                          Mary Jo Heston
3                                                         U.S. Bankruptcy Judge
4                                                        (Dated as of Entered on Docket date above)


5

6
         ________________________________________________________________
7

8

9                          IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                               WESTERN DISTRICT COURT OF WASHINGTON
10
                                                                In Chapter 7 Proceeding
11                                                              NO. 14-44483-MJH
     In re:
12
     STEVEN B. BUTLER                                           Order Reopening Case &
13                                        Debtors.              Avoiding Judgment Lien
14
               IT IS ORDERED AS FOLLOWS that the judgment lien of the following creditor is declared null and
15
     void with respect to the property commonly known as 2808 Caples Ave., Vancouver WA 98661 as
16
     follows:
17

18   Capital One Bank USA NA vs. Steven B. Butler in the amount of $3537.56 recorded on August 18, 2014 in
                                                      the
19
          official property records of Clark County, Washington under case number 14C4391-1., it is further
20

21
               ORDERED that this case is reopened.
22

23
                                                  /// end of order///
24

25
     Presented by:
     /s/ Ellen Ann Brown
26   Ellen Ann Brown WSBA 27992
     Attorney for Debtor(s)

                                                                                               BROWN AND SEELYE
                                                                                          1700 Cooper Point Rd SW #C5
                                                                                                   Olympia, WA 98502
                                                                                                         888-873-1958
